Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Nenice Marie Andrews,
(OI File No. 9-13-40133-9),
Petitioner,

v.

The Inspector General.
Docket No. C-15-10
Decision No. CR3810

Date: April 23, 2015

DECISION

Petitioner, Nenice Marie Andrews, was a registered nurse and adult nurse practitioner
licensed to practice in Oregon. She was convicted on two felony counts of tampering
with drug records. Pursuant to section 1128(a)(4) of the Social Security Act (Act), the
Inspector General (I.G.) has excluded her from participating in Medicare, Medicaid, and
all federal health care programs for a period of five years. Petitioner appeals the
exclusion.

For the reasons discussed below, I find that the I.G. is authorized to exclude Petitioner
and that the statute mandates a minimum five-year exclusion.

Background

Ina letter dated July 31, 2014, the I.G. advised Petitioner Andrews that she was excluded
from participating in Medicare, Medicaid, and all federal health care programs because
she had been convicted of a criminal offense related to the unlawful manufacture,
distribution, prescription, or dispensing of a controlled substance. I.G. Ex. 1. Petitioner
requested review.
The LG. has submitted its brief (I.G. Br.) and eight exhibits (I.G. Exs. 1-8). Petitioner
has submitted a brief (P. Br.) and one exhibit (P. Ex. 1), although, with her hearing
request, she filed additional documents, including a September 19, 2014 letter to a state
judge, with attachments. The I.G. filed a reply (I.G. Reply). In the absence of any
objection, I admit into evidence I.G. Exs.1-8 and P. Ex. 1.

I directed the parties to indicate in their briefs whether an in-person hearing would be
necessary, and, if so, to “describe the testimony that [it] wishes to present and provide the
name of any witness and a summary of each witness proposed testimony.” I specifically
directed the parties to explain why the testimony would be relevant. Order and Schedule
for Filing Briefs at 3 § 4); Informal Brief of Petitioner § III (November 12, 2014). The
LG. indicates that an in-person hearing is not necessary. IG. Br. at 14. Petitioner
suggests that a hearing may be necessary, and that, if allowed to testify, she would
explain the circumstances surrounding her conviction and the actions she took thereafter.
P. Br. at 7-9. But I may not look behind the fact of Petitioner’s conviction, so such
testimony would be irrelevant. See 42 C.F.R. § 1001.2007(d); Joann Fletcher Cash,
DAB No. 1725 (2000). Because I must exclude irrelevant or immaterial evidence, I must
exclude the testimony that Petitioner proposes, and an in-person hearing would serve no
purpose. I therefore decide this case based on the written record.

Discussion

Because Petitioner was convicted of a felony relating to
the unlawful manufacture, distribution, prescription, or
dispensing of a controlled substance, she must be
excluded from program participation for at least five
years. Act §§ 1128(a)(4), ((3)(B).!

Section 1128(a)(4) of the Act mandates that the Secretary of Health and Human Services
exclude from program participation any individual or entity convicted of a felony
criminal offense “relating to the unlawful manufacture, distribution, prescription, or
dispensing of a controlled substance.”

Here, Petitioner Andrews was unquestionably convicted of drug-related felonies, at least
initially. On March 12, 2014, she pled guilty to two (of eleven) felony counts of
tampering with drug records. Or. Rev. Stat. § 167.212. She specifically admitted that
she made false statements in a prescription for controlled substances. I.G. Ex. 4; see LG.
Ex. 3. The state court accepted her plea and entered judgment against her on March 20,
2014. The court sentenced her to 18 months of formal probation and imposed $400 in

' [make this one finding of fact/conclusion of law.
fines. I.G. Ex. 5. As part of its judgment, the court held that, after successfully
completing one year of probation, Petitioner could ask that her felony convictions be
reduced to misdemeanors. I.G. Ex. 5 at 1.

Six months later — on September 19, 2014 — Petitioner represented to the court that she
ad “fully complied with all conditions” of her probation, had “paid the entire financial
obligation,” and had completed chemical dependency treatment; she asked the court to
reduce her felony convictions to misdemeanors before she completed a full year’s
probation. She sought the expedited relief in an effort to avoid this mandatory exclusion.
See LG. Ex. 6. In an order dated September 23, 2014, the court granted Petitioner’s
request. I.G. Ex. 7.

Petitioner asserts that, because the court reduced her felony convictions to misdemeanors,
she was not convicted of a felony and is not subject to a mandatory exclusion.

The statute and regulations provide that a person is “convicted” when “a judgment of
conviction has been entered” regardless of whether that judgment has been expunged or
otherwise removed. Act § 1128(i)(1); 42 C.F.R. § 1001.2(a)(2). Further, individuals who
participate in “deferred adjudication or other program or arrangement where judgment of
conviction has been withheld” are also “convicted” within the meaning of the statute.

Act § 1128(i)(4); 42 C.F.R. § 1001.2(d). Based on these provisions, the Departmental
Appeals Board (Board) characterizes as “well established” the principle that a
“conviction” includes “diverted, deferred and expunged convictions regardless of
whether state law treats such actions as a conviction.” Henry L. Gupton, DAB No. 2058
at 8 (2007), aff'd sub nom. Gupton v. Leavitt, 575 F. Supp. 2d 874 (E.D. Tenn. 2008).

The Board explained why, in these I.G. proceedings, the federal definition of
“conviction” must apply. That definition differs from many state criminal law
definitions. For exclusion purposes, Congress deliberately defined “conviction” broadly
to ensure that exclusions would not hinge on the state criminal justice policies. Quoting
the legislative history, the Board explained:

The rationale for the different meanings of “conviction” for
state criminal law versus federal exclusion law purposes
follows from the distinct goals involved. The goals of
criminal law generally involve punishment and rehabilitation
of the offender, possibly deterrence of future misconduct by
the same or other persons, and various public policy goals.
footnote omitted] Exclusions imposed by the I.G., by
contrast, are civil sanctions, designed to protect the
beneficiaries of health care programs and the federal fisc, and
are thus remedial in nature rather than primarily punitive or
eterrent.... In the effort to protect both beneficiaries and

funds, Congress could logically conclude that it was better to
exclude providers whose involvement in the criminal system
raised serious concerns about their integrity and
trustworthiness, even if they were not subjected to criminal
sanctions for reasons of state policy.

Gupton, at 7-8.

Petitioner now argues that she was not convicted of a felony because her conviction was
reduced before she completed the full term of her probation (even though she appears to
have completed most of its terms). She points out that the state court deliberately
changed the convictions so that she could avoid a mandatory exclusion. P. Br. at 5.

Whatever the state court’s motivation, it does not have the authority to nullify the
exclusion statute. Had the court vacated Petitioner’s felony convictions because they
were made in error, Petitioner would not be subject to a five-year exclusion. In Jennifer
L. Stack, DAB CR3494 (2014), for example, the petitioner was not subject to exclusion
based on her felony conviction because the state court vacated that conviction pursuant to
a section of the Ohio statutes that allows a defendant to withdraw a guilty plea after
sentencing if she shows an extraordinary and fundamental flaw in the original plea
proceeding. In contrast, here, the sentencing court reduced Petitioner’s conviction
pursuant to a provision of the Oregon statutes that allows the court to “enter judgment of
conviction for a Class A misdemeanor” when the defendant “has successfully completed
a sentence of probation” and the court “believes that it would be unduly harsh to sentence
the defendant for a felony.” Or. Rev. Stat. § 161.705; I.G. Ex. 7. (Emphasis added).

In its judgment converting the felonies to misdemeanors, the court noted that the
defendant had been convicted of felonies but requested “misdemeanor treatment” of
those felonies. I.G. Ex. 7. The court emphasized that it stood by the original felony
convictions: “I felt it was appropriate that she have that felony and that she have the
motivation to earn the Court’s consideration.” I.G. Ex. 8 at 2-3. The court minimized the
significance of its acting before the year had passed, noting that the one-year waiting
period was “somewhat arbitrary,” and had been imposed because a year afforded “most
people” sufficient time to complete the terms of their probation. I.G. Ex. 8 at 2-4.

Petitioner was thus convicted of felonies, which, after she completed the primary
conditions of her probation (paid the fines and completed a drug treatment program) were
treated as misdemeanors. Her convictions fall squarely within the statutory and
regulatory definitions of “conviction.” Because she was convicted of a felony criminal
offense “relating to the unlawful manufacture, distribution, prescription, or dispensing of
a controlled substance,” she is subject to exclusion. An exclusion brought under section
1128(a)(4) must be for a minimum period of five years. Act § 1128(c)(3)(B); 42 C.F.R.

§ 1001.2007(a)(2).

Conclusion

For these reasons, I conclude that the 1.G. properly excluded Petitioner Andrews from
participation in Medicare, Medicaid, and all federal health care programs, and I sustain
the five-year exclusion.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

